Title: Settlement of the State Claims, [28 January] 1793
From: Madison, James
To: 


[28 January 1793]

   
   The bill providing for a final settlement of state accounts with the United States was read a third time. Page moved the previous question (which took precedence), “Shall the main question, that the bill do pass, now be put?” (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 846, 850).


Mr. Madison remarked, that an amendment now incorporated in the bill has changed its principle altogether—it was contemplated by the original bill to provide for debts incurred only for the support of the war; but by this amendment, debts are to be subscribed to the loan which were created subsequent to the period in which those debts originated that have been hitherto called debts of the United States.
Another amendment has been added, which postpones the subscription to a period so distant as to anticipate the proper business of a subsequent legislature, which will be more competent to decide upon it than this house is.
The gentleman who brought forward this motion, assigned as a reason, that by this postponement the Senate would have a controul over the business, which they would not have without passing the bill, and with this amendment. Mr. Madison reprobated the idea of controuling the deliberations of a subsequent legislature. He said the ground of the bill was changed. The postponement of the subscriptions renders it entirely unnecessary for the present Congress to decide upon it; he was in favour therefore of postponing it—and of the previous question.
